            Case 1:18-cv-01201-RCL Document 16 Filed 06/06/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  NATIONAL STUDENT LEGAL DEFENSE
  NETWORK et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 18-1201 (RCL)

  UNITED STATES DEPARTMENT OF
  EDUCATION,


                         Defendant.


                                   JOINT STATUS REPORT

       Defendant, the United States Department of Education, and Plaintiffs, the National Student

Legal Defense Network and the Project on Predatory Student Lending of the Legal Services Center

of Harvard Law School, (jointly, “the Parties”), by and through undersigned counsel, hereby

submit this Joint Status Report to update the Court on recent developments in this Freedom of

Information Act (“FOIA”) litigation that render moot the Parties’ previous disagreement over the

proposed production schedule in this case. That dispute was the subject of Defendant’s Motion

for Extension of Time to File Vaughn Index with Supporting Dispositive Motion (ECF No. 11)

and Plaintiffs’ Opposition thereto (ECF No. 12). Pursuant to the Court’s May 28, 2019 Order, a

hearing on Defendant’s motion is currently scheduled for Monday, June 10, 2019, at 2:30 pm.

       1.       On May 22, 2018, Plaintiffs filed a civil complaint pursuant to FOIA and the

Declaratory Judgment Act seeking declaratory and injunctive relief to compel compliance in

connection with two FOIA requests that were submitted by Plaintiffs on April 4, 2018 and April

9, 2018. Both FOIA requests relate to a set of documents known as the “Part II submission” that

was submitted by a third party, the Accrediting Council for Independent Colleges and Schools, to
            Case 1:18-cv-01201-RCL Document 16 Filed 06/06/19 Page 2 of 4



Defendant in May 2016 as part of the third party’s petition for continued recognition as a federally

recognized accreditor of institutions of higher education. Dkt. No. 1.

       2.       Defendant answered Plaintiffs’ Complaint on June 28, 2018. Dkt. No. 8.

       3.       On January 30, 2019, this Court ordered Defendant to produce a Vaughn index with

a supporting motion to dismiss or motion for summary judgment within 30 days, or by March 1,

2019. Dkt. No. 9.

       4.       On February 28, 2019, Defendant filed a Motion for Extension of Time to Produce

a Vaughn Index with a Supporting Dispositive Motion. Dkt. No. 11. In support of this motion,

Defendant submitted a declaration stating that Defendant was in the possession of approximately

36,000 responsive documents and that, beginning in October 2018, Defendant had been processing

a minimum of 500 pages of these responsive records per month and making monthly interim

productions to Plaintiffs. Defendant explained that producing more than 500 pages per month

would be “unduly burdensome” because there was a “significant backlog of FOIA requests” and

because it had to perform an independent review to ensure that all materials were “properly

redacted or withheld.” Id. In light of this burden, Defendant explained that it would not be able

to complete its production until 2024. Id. Defendant proposed continuing its monthly productions

at the same rate, and producing a Vaughn index with a supporting dispositive motion after its final

2024 production. Id. Ex. A.

       5.       Plaintiffs opposed Defendant’s motion, requesting that Defendant be required to

process in excess of 500 pages of potentially responsive documents per month. Dkt. No. 12.

Plaintiffs explained that these were not run-of-the-mill FOIA requests but rather were requests

seeking the release of documents that Defendant had reviewed, analyzed, and relied upon to

support its decision to reverse its earlier denial of recognition to ACICS as an accreditor of higher



                                                 2
            Case 1:18-cv-01201-RCL Document 16 Filed 06/06/19 Page 3 of 4



education. Id. Plaintiffs stated that Defendant had provided no facts to support its claims or to

justify why it could not complete production until 2024. Id.

       6.       To date, Defendant has made nine interim productions to Plaintiffs totaling 6,817

pages. However, because the January production (541 pages) and February production (528 pages)

erroneously provided documents responsive to a separate FOIA request, Defendant has in fact

made a total of seven interim productions in this case, totaling 5,748 pages.

       7.       On June 5, 2019, Defendant’s undersigned counsel notified Plaintiff National

Student Legal Defense Network’s undersigned counsel that Defendant intends to release all

approximately 36,000 responsive pages publically on Defendant’s website by this Friday, June 7,

2019. The Parties agree that this development renders moot the portion of Defendant’s Motion for

Extension of Time related to the production schedule in this case and the need for a hearing on that

motion.

       8.       The Parties propose filing a Joint Status Report with the Court in 90 days, or on

September 4, 2019, after Plaintiffs have had an opportunity to review the publically released Part

II submission. In that Joint Status Report, the Parties will update the Court as to whether there are

any issues remaining in the litigation and, if so, will propose a summary judgment briefing

schedule.

Dated: June 6, 2019

                                                      Respectfully Submitted,




                                                 3
        Case 1:18-cv-01201-RCL Document 16 Filed 06/06/19 Page 4 of 4



By: /s/ Alexander S. Elson                JESSIE K. LIU
ALEXANDER S. ELSON                        D.C. Bar #472845
D.C. Bar #1602459                         United States Attorney
Senior Counsel
NATIONAL STUDENT LEGAL DEFENSE NETWORK    DANIEL F. VAN HORN
1015 15th Street, NW                      D.C. Bar #924092
Suite 600                                 Chief, Civil Division
Washington, DC 20005                      T: (312) 857-7070
T: (202) 734-7459
alex@nsldn.org                            By: /s/ Diana V. Valdivia
                                          DIANA V. VALDIVIA
/s/ Toby R. Merrill                       Assistant United States Attorney
TOBY R, MERRILL                           555 4th Street, N.W.
(DDC Bar Number MA0006)
                                          Washington, D.C. 20530
LEGAL SERVICES CENTER OF HARVARD
LAW SCHOOL                                T: (202) 252-2545
122 Boylston Street                       diana.valdivia@usdoj.gov
Jamaica Plain, MA 02130
T: (617) 390-3003                         Counsel for Defendant
tomerrill@law.harvard.edu

Counsel for Plaintiffs




                                      4
